DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10 recite, inter alia, an optical film layer, comprising: an isotropic optical layer, wherein a plurality of grooves are formed on a side of the isotropic optical layer; an optically-uniaxial anisotropic optical layer, including a plate-shaped portion and a plurality of protruding structures that match shapes and sizes of the grooves and that are in contact with a side of the plate-shaped portion, wherein an ordinary light refractive index of the optically-uniaxial anisotropic optical layer is greater than a refractive index of the isotropic optical layer; and a first grating layer, stacked on a side of the optically-uniaxial anisotropic optical layer away from the isotropic optical layer, or embedded in a side of the optically-uniaxial anisotropic optical layer away from the isotropic optical layer, (claim 10) wherein: the ordinary light refractive index of the optically-uniaxial anisotropic optical layer ranges from 1.0 to 2.5, and the refractive index of the isotropic optical layer ranges from 1.0 to 2.5; and a difference between the ordinary light refractive index of the optically-uniaxial anisotropic optical layer and the refractive index of the isotropic optical layer ranges from 0.01 to 2.
Sugita et al. (US 2012/0069272) discloses an optical film layer, comprising: an isotropic optical layer, wherein a plurality of grooves are formed on a side of the 
Suzudo (US 2002/0163723) discloses an optical film layer, comprising: an isotropic optical layer, an anisotropic optical layer, including a plate-shaped portion, and a first grating layer, stacked on a side of the optically-uniaxial anisotropic optical layer away from the isotropic optical layer, or embedded in a side of the optically-uniaxial anisotropic optical layer away from the isotropic optical layer.
However, neither Sugita nor Suzudo expressly discloses wherein an ordinary light refractive index of the optically-uniaxial anisotropic optical layer is greater than a refractive index of the isotropic optical layer; wherein: the ordinary light refractive index of the optically-uniaxial anisotropic optical layer ranges from 1.0 to 2.5, and the refractive index of the isotropic optical layer ranges from 1.0 to 2.5; and a difference between the ordinary light refractive index of the optically-uniaxial anisotropic optical layer and the refractive index of the isotropic optical layer ranges from 0.01 to 2, nor would it have been obvious to do so in combination.
None of the prior art of record alone or in combination discloses the claimed invention.
Claims 2-9 and 11-17 are allowed by virtue of dependency from claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong et al. (US 2007/0296896) discloses an optical film having an isotropic layer and anisotropic layer, with grooves formed therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/16/2021